Citation Nr: 1746555	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  09-44 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating for right knee postoperative patellofemoral syndrome with degenerative changes and limitation of motion higher than 10 percent prior to February 12, 2015; higher than 30 percent from February 12, 2015 to October 19, 2015, and higher than 10 percent thereafter.  

2.  Entitlement to an initial disability rating for right knee lateral instability higher than 10 percent prior to October 19, 2015; and higher than 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by a Department of Veterans Affairs (VA) Regional Office (RO), which granted a separate rating of 10 percent for right knee lateral instability effective September 22, 2009, and continued a 10 percent rating for right knee postoperative patellofemoral syndrome with degenerative changes and limited motion.  

In August 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

In April 2012, the Board remanded the issues of a disability rating higher than 10 percent for postoperative status, patellofemoral syndrome of the right knee with degenerative changes and limitation of motion, and a disability rating higher than 10 percent for lateral instability of the right knee, for further development.  

In May 2015, the Veteran testified at a second Board hearing before the undersigned VLJ.

In a decision dated in August 2015, the Board, in pertinent part, remanded the issues of a disability rating higher than 10 percent for postoperative status, patellofemoral syndrome of the right knee with degenerative changes and limitation of motion, and a disability rating higher than 10 percent for lateral instability of the right knee for further development.   

In a rating decision dated in February 2016, the Appeals Management Center (AMC) increased the rating for the Veteran's service-connected right knee lateral instability disability from 10 percent to 20 percent effective October 19, 2015.

In October 2016, the Board remanded the knee rating claims for additional development, including a new VA examination.

In a rating decision dated in March 2017, the AMC granted a staged increase in rating for the Veteran's service-connected right knee patellofemoral syndrome with degenerative changes and limitation of motion disability from 10 percent to 30 percent effective February 12, 2015 until October 19, 2015; when the rating was returned to 10 percent.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's October 2016 remand directive, the Veteran was afforded a new VA examination of the right knee in December 2016.  During the examination he complained of daily right knee pain with swelling and said that he is only able to stand for a few minutes, and reported that he regularly wears a brace and uses a cane.  Physical examination included range of motion testing, but only one set of right knee range of motion findings was reported.   In this regard the Board is mindful of the examiner's assertion that active and passive range of motion was the same (see p. 12 of examination report); however, the examiner did not say whether the reported range of motion findings were the result of testing in both weight-bearing and nonweight-bearing circumstances.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  Moreover, while the Veteran complained of flare-ups of increased pain with prolonged walking (see VA examination report, p. 2), the examiner simply said he was unable to opine as to functional loss during flare-ups without resorting to "mere speculation" because the Veteran was "presently not experiencing a flare."  In accordance with Sharp (and Correia) the Veteran should be afforded a new examination.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (providing that an examiner's refusal to formulate an opinion regarding additional functional loss during flares does not relieve the Board from the obligation to determine whether the examiner's inability results from a personal lack of knowledge or experience and, if so, to attempt to obtain an opinion from a more qualified examiner).    

Since the case is being remanded, updated VA treatment records dated after March 2017 should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Update the record to include all of the Veteran's VA medical records dated after March 2017.  

2.  Schedule the Veteran for a VA knee examination to ascertain the severity of his service-connected right knee disability.  

The examiner should specifically test the right knee for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  

The examiner should also estimate the functional loss that would occur during flares.

The examiner should also describe the severity of the Veteran's service-connected right knee lateral instability (mild, moderate, or severe).

If any of these assessments cannot be accomplished, it should be explained why.

A complete rationale should be provided for all opinions reached.

3.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

